PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hyde et al.
Application No. 16/286,510
Filed: 26 Feb 2019
For: LYNKD PORTAL AND ARCHITECTURE

: NOTICE OF SUA SPONTE
: WITHDRAWAL OF HOLDING OF
: ABANDONMENT
:
:
:

The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed November 30, 2021.

The Notice of Abandonment mailed November 30, 2021 improperly indicated that the application was abandoned for failure to timely submit a proper reply to the non-final Office action mailed May 24, 2021. A review of the record reflects that a proper reply to the non-final Office action was received by the Office on November 24, 2021. The electronically filed reply consisted of a three-month extension of time and a reply to the non-final Office action.

In view thereof, the Notice of Abandonment is hereby VACATED and the holding of abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 2876 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions